Citation Nr: 1548492	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-34 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, and if so, whether service connection is warranted.  
 
2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

Although the issue of entitlement to TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has raised the matter of entitlement to TDIU during the pendency of the appeal.  Thus, the issue is properly before the Board.  As further development is required however, the issue, along with the issue of an increased disability rating for PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service department records indicate that the Veteran's ship anchored temporarily in the inland waters of Vietnam.

2.  The Veteran has been prescribed medication for his diabetes mellitus.  



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.303, 3.307, 3.309 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This issue was initially characterized and adjudicated as a claim for service connection based on submission of new and material evidence.  As will be discussed, the Veteran's claim is being granted based on service records received in February 2012, subsequent to the initial denial of service connection.  As such, the issue of service connection will be reconsidered without consideration of whether new and material evidence has been submitted.  See 38 C.F.R. § 3.156(c). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for service connection on such a presumptive basis, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service or visitation to its inland waterways.   See 38 C.F.R. § 3.307(a)(6)(iii); VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.

The Veteran has proffered several contradictory and implausible statements regarding going ashore in Vietnam which the Board does not find credible.  However, deck logs from the USS Philip received in February 2012 show the ship anchored in Song Nga Bay temporarily during October 1967, while the Veteran was stationed on the ship.  Song Nga Bay is considered to be an inland waterway for VA purposes of entitlement to herbicide presumption.  As such, exposure to herbicides must be conceded.  

VA treatment records show the Veteran has been diagnosed with diabetes mellitus and prescribed Metformin for diabetes and blood sugar control, thus satisfying the requirement of a current manifestation of 10 percent disabling.  See 38 C.F.R. § 4.119, (diagnostic code 7913).  Therefore, the elements of service connection as due to herbicide exposure have been met.  38 C.F.R. §§ 3.307, 3.309. 


ORDER

Service connection for diabetes mellitus is granted. 


REMAND

In his substantive appeal, the Veteran stated that his condition has worsened to the point where he stays in his room and has panic attacks and that he cannot leave his house.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his mental health disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  Furthermore, as the Veteran's most recent VA treatment records are dated October 2014, any VA treatment records created since that time should be obtained and associated with the file.  See 38 U.S.C.A. § 5103A(c).

The Veteran has intimated that he may have resigned from his previous employment at least in part due to his service-connected disability.  As the Veteran appears to be currently unemployed, the Board finds that the matter of entitlement to TDIU has been raised during the pendency of this appeal.  See Rice, 22 Vet. App. 447.  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his mental disability and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

3.  Obtain and associate any VA treatment records generated since October 2014 that pertain to the Veteran. 

4.  Then, schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his mental disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his condition on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


